Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-52 are pending in the Claim Set filed 5/10/2022.
Applicant’s election without traverse of Group II: claims 25-27, 38 and 52 in the reply filed on 5/10/2022. Requirement for species election is withdrawn to promote compact prosecution of Group II.
Claim 1-24, 28-37 and 43-51 of Group I are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Herein, claims 25-27, 38 and 52 are for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.



Claim Objections

Claims 25-27, 38 and 52 are objected to because of the following informalities:
Claims 25, 27, 38 and 52 are objected to as being improper form because a claim should NOT refer to a withdrawn claim. Claim 25 depends from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term ‘little’ in claim 27 is a relative term which renders the claim indefinite. The term ‘little’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of microparticles having little pores and one of ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 25-27, 38 and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mama et al (Oil-in-oil microencapsulation technique with an external perfluorohexane phase, International Journal of Pharmaceutics, Vol. 338, no. 1-2, 23 May 2007, cited in IDS filed 3/23/2021, cite No. 13) [Mana] in view of Jaworowicz et al (USP 6479065) [Jaworowicz].

Instant Claims
Claim 25-27, 38 and 52 are product-by-process claim which is a product claim. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985). Furthermore, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 1969.


Regarding claims 25-27, 38 and 52,
Manna teaches microparticles provided by an oil-in-oil microencapsulation technique wherein a lipophilic drug was entrapped within a polymer matrix, e.g., polyvinylpyrrolidone /vinylacetate (copovidone), comprising dissolving the drug in dichloromethane wherein the solution was poured into perfluorohexane (fluorocarbon liquid) containing a fluoridated polyester (i.e., fluorosurfactant), whereby an emulsion was formed during stirring and then the dichloromethane was evaporated, thereafter the obtained suspension was filtered producing polymer coated microparticles comprising an encapsulated drug, and then the microparticles were collected and dried. Further, Manna teaches that microparticles were spherical and had nearly no pores (Abstract; p.234, Fig.1; See entire document). Moreover, microparticles as taught by Mann provided a sustained release of a drug of about 90% over 24 hours (p.234, right column; See Fig. 2, p.235). Manna teaches that the method is deemed suitable for varied lipophilic drugs (See Conclusion). Man teaches the use of perfluorohexane is a new promising tool for preparation of microparticles wherein this emulsification method allows the entrapment of lipophilic drugs into hydrophilic or lipophilic polymers in the absence of an aqueous phase (Abstract).
Manna differs from the claims in that the document does not teach polymer coated microparticles in a sustained release composition comprising a protein (as the encapsulated drug).
However, Jaworowicz cures the deficiencies. 
Jaworowicz teaches sustained release compositions comprising biologically active agents, e.g., proteins and antibodies (Abstract; col.1, left col.; col.7, bottom; col.8, top and last paragraph to col.9, left col. Top; claim). Jaworowicz teaches that the protein was entrapped in a polymer matrix wherein polyvinylpyrrolidon/vinylacetate (copovidone) was used as the polymer (col.8, third paragraph). Which is similar to Mana also providing copovidone as the encapsulating polymer.  
Jaworowicz teaches that many conditions require administration of sustained level of a medicament or biologically active agent, wherein the ability to provide a sustained level of medicament can result in improved patient compliance (col.1, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide microparticles as taught by Mana that encapsulate biologically active agents, wherein sustained release composition comprising proteins can be provided in absence of water having a reasonable expectation of success of providing microparticles  that have the ability to provide a sustained level of biologically active agents that would result in improved patient compliance in accordance with the teachings of Mana and Jaworowicz, as a whole.
Thus, all the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention
Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Mana and Jaworowicz, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626